Exhibit 10.2

 

EXECUTION VERSION

 

 

Patent, Trademark AND COPYRIGHT security agreement

 

This Patent, Trademark and Copyright Security Agreement is entered into as of
May 5, 2016, by and between SaaS Capital Funding II, LLC (“Grantee”) and
Accelerize Inc. (“Grantor”).

 

RECITALS

 

A.     Grantee has agreed to make certain financial accommodations to Grantor
(the “Loans”) in the amounts and manner set forth in that certain Loan and
Security Agreement by and between Grantee and Grantor dated as of the date
hereof (as the same may be amended, restated, supplemented and/or otherwise
modified from time to time, the “Loan Agreement”).

 

B.     The term “Patents” means all patents, patent applications and like
protections including without limitation design and utility patents, utility
models, industrial designs, improvements, divisions, continuations, renewals,
reissues, reexaminations, extensions and continuations-in-part of the same and
the inventions disclosed or claimed therein.

 

C.     The term “Trademarks” means trade names, trademarks, service marks and
applications therefor, whether registered or not, trade dress, and all of the
goodwill of the business of Borrower connected with and symbolized by such
trademarks, service marks and trade dress.

 

D.     The term “Copyrights” means all works of authorship, copyrights,
copyright applications, copyright registration and like protection in each work
of authorship and derivative work thereof, whether published or unpublished, now
owned or hereafter acquired, and including all moral rights included or embodied
therein.

 

E.     The term “Trade Secrets” means any trade secret rights, including any
rights to unpatented inventions, know-how and confidential information now owned
or hereafter acquired.

 

F.     Capitalized terms used herein, but not otherwise defined are as defined
in the Loan Agreement and this Agreement constitutes a Loan Document as defined
in the Loan Agreement. Grantee is willing to make the Loans to Grantor, but only
upon the condition, among others, that Grantor shall grant to Grantee a security
interest in certain Patents, Trademarks, Copyrights and Trade Secrets to secure
the obligations of Grantor under the Loan Agreement and other Loan Documents.

 

G.     Pursuant to the terms of the Loan Agreement, Grantor has granted to
Grantee a first priority security interest (subject to Permitted Liens) in all
of Grantor’s right, title and interest, whether presently existing or hereafter
acquired, in, to and under all of the Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and the other Loan Documents, Grantor hereby represents, warrants, covenants and
agrees as follows:

 

agreement

 

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Grantee a first priority security interest (subject only to Permitted Liens)
in all of Grantor’s right, title and interest in, to and under its Patents,
Trademarks and Copyrights (including without limitation those Patents,
Trademarks and Copyrights listed on Exhibits A, B and C respectively, hereto),
and including without limitation all proceeds thereof (such as, by way of
example but not by way of limitation, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and continuations
in-part thereof, in each case whether now existing or hereafter acquired.

 

 
 

--------------------------------------------------------------------------------

 

 

This security interest is granted in conjunction with the security interest
granted to Grantee under the Loan Agreement. The rights and remedies of Grantee
with respect to the security interest granted hereby are in addition to those
set forth in the Loan Agreement and any of the other Loan Documents, and those
which are now or hereafter available to Grantee as a matter of law or equity.
Each right, power and remedy of Grantee provided for herein, in the Loan
Agreement or any of the other Loan Documents, or now or hereafter existing at
law or in equity shall be cumulative and concurrent and shall be in addition to
every right, power or remedy provided for herein, and the exercise by Grantee of
any one or more of the rights, powers or remedies provided for herein, in the
Loan Agreement or any of the other Loan Documents, or now or hereafter existing
at law or in equity shall not preclude the simultaneous or later exercise by any
person, including Grantee, of any or all other rights, powers or remedies.

 

 

 

[Remainder of page intentionally left blank; signature page follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Patent, Trademark and Copyright
Security Agreement to be duly executed by its officers thereunto duly authorized
as of the first date written above.

 

 

GRANTOR:

ACCELERIZE INC.

 

By:   /s/ Anthony Mazzarella                              
Name: Anthony Mazzarella
Title: Chief Financial Officer

 

 

Address of Grantor:

 

Accelerize Inc.

20411 SW Birch St.

Suite 250

Newport Beach, CA 92660
Attention:  [___]

 

 

 

 

 

GRANTEE:

SAAS CAPITAL FUNDING II, LLC

 

By: /s/ Todd Gardner                                              
Name:  Todd Gardner
Title:  President

 

 

Address of Grantee:

 

SaaS Capital Funding II, LLC
810 Seventh Avenue, Suite 2005

New York, New York 10019
Attention: Todd Gardner

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Patents

 

 

Patent

 

Serial No.

 

Registration No.

 

Filing Date

 

Registration Date

 

None.

                                                                               
               

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Trademarks

 

 

 

Trademark

 

Serial No.

 

Registration No.

 

Filing Date

 

Registration Date

 

[ex10-2img001.gif]

 

85/566,188

 

4,225,522

 

Mar. 10, 2012

 

Oct. 16, 2012

                                       

 

 
 

--------------------------------------------------------------------------------

 

 

Trade Names: None.

 

EXHIBIT C

 

Copyrights

 

 

Copyright

 

Serial No.

 

Registration No.

 

Filing Date

 

Registration Date

 

None.

                                   

 